Citation Nr: 0943910	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the cervical spine.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's claim for 
entitlement to service connection for degenerative arthritis 
of the cervical spine.

In April 2007, the Veteran appeared and testified at a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for degenerative arthritis of the cervical spine.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Veteran's service treatment records show that he 
sustained low back pain and lumbar spasms as a result of a 
motor vehicle accident in January 1974; that he sustained a 
paraspinal muscle strain at T5 (the fifth thoracic vertebrae) 
as a result of lifting in March 1975; and that he sustained 
an injury to his left knee while playing basketball in August 
1976.  The Veteran was not provided with a separation 
examination; rather, a Medical Evaluation Board in September 
1978 concluded that the Veteran was unfit for full duty as a 
result of his left knee injury.  The Veteran's service 
treatment records show no evidence of any neck or cervical 
spine injury or disability.

The Veteran stated in his September 2006 claim that he 
sustained a neck injury in April 1977, "when I fell and tore 
ligaments in my left knee."  Later in September 2006, the 
Veteran asserted that he "snapped" his neck in the same 
fall in which he had injured his left knee, although he 
misidentified the date as September 1977; he also stated that 
he had informed the attending doctor at sick bay of his neck 
injury, and the doctor had told him that no x-ray was needed 
because his neck was not broken.  In his October 2006 notice 
of disagreement, the Veteran repeated his contention that he 
had snapped his neck as part of the same basketball injury 
that resulted in his left knee disability.  At his April 2007 
hearing before a DRO, the Veteran asserted that he injured 
his neck in service twice-first, in a motor vehicle accident 
in January 1974, and, second, in 1976 when he injured his 
left knee and snapped his neck (presumably, the basketball 
injury).  The Veteran also stated that he started getting 
treatment for his neck at a VA facility in 2000, and that he 
aggravated his neck condition during a May 2006 post-service 
injury.  In his September 2007 substantive appeal, the 
Veteran asserted that he had reported to sick bay for a back 
and neck injury in January 1974 as a result of a motor 
vehicle accident.  The Veteran further stated that he had 
sought treatment at a VA hospital for his neck after service 
in 1978 and 1979, but that he had been turned away because, 
according to the Veteran, the VA hospital refused to treat 
any non-service-connected disabilities at that time.  The 
Veteran also acknowledged post-service injuries to his 
shoulders and rotator cuffs, which he stated aggravated his 
neck injury.  Later in September 2007, the Veteran repeated 
his contention that he had sustained a neck injury in January 
1974 as a result of a motor vehicle accident.  In an October 
2009 letter, the Veteran asserted that "I did request 
several times [during service] to go to sick bay for my neck.  
I was told that since I would be going home soon to await a 
[decision] from the P.E.B. [Physical Evaluation Board]."

The Veteran's post-service VA and private treatment records, 
dating back to July 2003, show multiple diagnoses of cervical 
spine disc disease.  The Veteran has had multiple x-rays and 
magnetic resonance imaging (MRI) tests of his cervical spine.  
In July 2005, the Veteran reported sustaining an injury to 
his left shoulder at work in May 2005, which radiated to his 
neck.  The Veteran's work involved lifting mail and driving 
for the United States Postal Service.

With respect to etiology, a private physician, E.T. Cullom, 
opined in February 2008 that "it would be hard to definitely 
attribute [all of his neck problems] to the motor vehicle 
accident during [his] military years."

In March 2009, the Veteran was provided with a VA 
examination.  The examiner reviewed the claims file, and 
diagnosed the Veteran with cervical spondylosis and 
degenerative disc disease.  He noted that he could find no 
documentation of any neck problems in the Veteran's service 
treatment records, and also that the Veteran reported having 
neck pain approximately 15 years ago after a day of driving 
his truck at work.  The examiner opined that it is more 
likely than not that the Veteran's degenerative changes of 
the neck are age-related rather than post-traumatic in 
nature, and that "in the absence of documentation of any 
neck problems while in the service as well as his history of 
the onset of neck problems approximately 15 years ago, to 
ascribe his present neck complaints to any incident or 
occurrence in the service would be resorting to mere 
speculation."

Mere speculation about medical principles and their 
application is to be avoided.  However, where the Veteran has 
provided statements to the effect that he began experiencing 
pain (or other symptoms observable by a lay person) in 
service, and the facts conveyed in those statements, combined 
with the other evidence of record and the findings of the 
medical examiner, lead the examiner to conclude that it is at 
least as likely as not that the Veteran's disability was 
caused or aggravated in service, he is at liberty to provide 
a positive nexus opinion.  An examiner's medical opinion will 
not be rejected as speculative because it accepted as 
truthful a Veteran's statements about his lay observations in 
service.

In this case, the examiner cited "the absence of 
documentation of any neck problems while in the service" as 
one reason why ascribing the Veteran's present neck condition 
to any incident or occurrence in service "would be resorting 
to mere speculation."  The Board remands this case in order 
to assure the examiner that accepting the Veteran's 
statements as true, even in the absence of documentation, 
does not constitute a prohibited form of speculation.  
Rather, the examiner may conclude that it is at least as 
likely as not that the Veteran's disability was caused or 
aggravated in service, provided that the facts conveyed in 
the Veteran's statements, combined with the other evidence of 
record and the findings of the medical examiner, lead him to 
that conclusion.

On remand, the examiner should consider all evidence of 
record, including the Veteran's statements, and opine on 
whether it is at least as likely as not that the Veteran's 
cervical spine condition was incurred or aggravated in 
service.  No additional examination is necessary, unless 
deemed so by the VA examiner.

If the March 2009 VA examiner is unavailable, the Veteran 
should be provided with a new VA examination to determine the 
nature, extent, and etiology of the Veteran's cervical spine 
condition.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including this 
remand and the VA examiner's March 2009 
report, to the VA examiner.  The VA 
examiner is asked to opine, in light of 
all of the evidence of record-including 
the Veteran's statements, the in-service 
and post-service medical history, and the 
examiner's findings-whether it is at 
least as likely as not that the Veteran's 
degenerative arthritis of the cervical 
spine was incurred or aggravated in 
service.  The VA examiner should be aware 
that considering a Veteran's statements to 
be truthful is not considered 
impermissible speculation.  An additional 
examination of the Veteran is not 
necessary, unless deemed so by the VA 
examiner.  If the March 2009 VA examiner 
is unavailable, the Veteran should be 
provided with a new VA examination to 
determine the nature, extent, and etiology 
of the Veteran's degenerative arthritis of 
the cervical spine.

2.  Following completion of the above 
development, the Agency of Original 
Jurisdiction (AOJ) should readjudicate the 
issue of entitlement to service connection 
for degenerative arthritis of the cervical 
spine.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

